Title: To James Madison from Lafayette, 25 August 1810
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear SirParis 25h August 1810
I Leave it With General Armstrong to inform You of the Happy Repeal of the two Milan and Berlin decrees—a determination Which Gives me Great pleasure and Great Hopes. I don’t See How the British Cabinet Can Avoid imitating the Example. That it Has Been Given By france Greatly Adds to My Satisfaction.
While I was Lamenting to find Nothing for me in the Government dispatches Brought By the Flash and the Wasp, those of the Later Vessel Having Been Returned in England, I Have Received Your kind Letters of the 18h and 19h May By Mr. david parish. He Will Be Here in the Course of September and Bring Himself the patents Entrusted to His Care. I most Heartily thank You for Your incessant and friendly Attention to My Concerns.
My Last Long Letters Sent Triplicate Will Have But too Much Convinced You of the Necessity and Urgency there is for the Arrival of all the documents particularly those Of the Lot Near the City Upon Which My principal Hopes are founded—indeed the More We go on the Greater difficulty is Announced to find European Monney Upon the Mortgage of American Lands. M. La Bouchere Has, Since My Last, declared it Very Explicitly. Yet My friend Mr. parker and Myself do still Hope Some thing May Be done With Mr. parish.

Your letters that are not Under official Cover, or Brought By official Messengers Run Great Risk. I shall to day, My dear friend, write only a few lines to Acknowledge Your two favors, and the Arrival in Europe of the patents Entrusted to Mr. parish. I am Sure You Will Have Had the Goodness to Clear all difficulties Relative to the Remaining Locations, part of which May Be owing to the private Motives of other proprietors. I don’t Write this time to Mr. duplantier as You Have Had lately long triplicates for Him.
My Heart is Most Affectionately Sensible of Your kindness to me. Receive the Expressions of the Attachment and Respect Which devote to You Your Grateful friend
Lafayette
